         Case 6:19-cv-00528-MC            Document 1      Filed 04/10/19      Page 1 of 29




                               UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF OREGON
                                     EUGENE DIVISION


  NAVIGATORS INSURANCE COMPANY, a New                        Case No.
  York corporation;

             Plaintiff,                                      COMPLAINT FOR
                                                             DECLARATORY RELIEF
  vs.

  MITCHELL CONSTRUCTION SERVICES LLC.,
  an Oregon limited liability company; and
  WESTTOWN ON 8TH LLC, an Oregon limited
  liability company; and PREFERRED
  CONTRACTORS INSURANCE COMPANY,
  RRG;

             Defendants.



                                          I.     PARTIES


        1.        Plaintiff Navigators Insurance Company, (hereinafter “Navigators”), is an

insurance company organized under the laws of the State of Delaware with a statutory home office

in Connecticut and a place of business located in the State of New York.

        2.        Mitchell Construction Services, LLC. (hereinafter “Mitchell”) is an Oregon limited

liability company with its principal place of business located in the State of Oregon. On

information and belief, all members of Mitchell are citizens of the State of Oregon.

 COMPLAINT FOR DECLARATORY RELIEF - 1                           LETHER & ASSOCIATES, PLLC
                                                            1848 WESTLAKE AVE N., SUITE 100
                                                                    SEATTLE, WA 98109
                                                            P: (206) 467-5444 F: (206) 467-5544
          Case 6:19-cv-00528-MC          Document 1       Filed 04/10/19      Page 2 of 29




        3.       Westtown on 8th, LLC (hereinafter “Westtown”) is an Oregon limited liability

company with its principal place of business located in the State of Oregon. On information and

belief, all members of Westtown are citizens of the State of Oregon.

        4.       Preferred Contractors Insurance Company, RRG., is a Montana Corporation

organized under the laws of Montana with a statutory home office in Billings, Montana and a place

of business in Billings, Montana.

                              II.      JURISDICTION AND VENUE

        5.       This Court has jurisdiction over this claim pursuant to 28 U.S.C. §1332 as the

amount in controversy exceeds $75,000.00, exclusive of interest and costs, and diversity amongst

the parties is complete.

        6.       Venue is proper with this Court pursuant to 28 U.S.C. § 1391 as this case involves

Westtown’s claims for insurance coverage stemming from an alleged loss occurring in Lane

County, Oregon, and a lawsuit filed in Lane County, Oregon.

                                           III.    FACTS

   A.         The Underlying Lawsuit.

        7.       Navigators reasserts paragraphs 1-6 as fully set forth herein.

        8.       The Westtown apartment complex is located at 265 W. 8th Avenue Eugene,

Oregon.

        9.       Construction for the Westtown apartment complex was completed in 2007.

(hereinafter the “Subject Project”).

        10.      Roberts Construction served as the original General Contractor.

        11.      Mitchell originally served as Roberts Construction’s project manager.


 COMPLAINT FOR DECLARATORY RELIEF - 2                           LETHER & ASSOCIATES, PLLC
                                                            1848 WESTLAKE AVE N., SUITE 100
                                                                    SEATTLE, WA 98109
                                                            P: (206) 467-5444 F: (206) 467-5544
         Case 6:19-cv-00528-MC           Document 1     Filed 04/10/19      Page 3 of 29




       12.     Roberts Construction concluded their involvement in the Subject Project following

the completion of the exterior of the building.

       13.     Mitchell began serving as the General Contractor on the Subject Project following

the departure of Roberts Construction.

       14.     On June 13, 2018, Westtown filed suit against Roberts Construction and Mitchell

in the matter entitled Westtown on 8th, LLC v. Roberts Professional Construction Services Inc., et

al., Circuit Court of the State of Oregon for the County of Lane, Case No. 18CV24558. (hereinafter

the “Underlying Lawsuit”). An amended complaint was filed on August 8, 2018. A second

amended complaint was filed on March 7, 2019.

       15.     Westtown alleges that significant construction defects were discovered, resulting

in property damage.

       16.     Westtown further alleges these defects have caused and continue to cause ongoing

property damage.

       17.     Westtown further alleges that the damage was the result of faulty workmanship,

inadequate supervision, improper coordination, improper repairs, improper or defective materials,

failure to properly inspect the project at final walkthrough or completion, improper design, and/or

noncompliance with applicable building codes, including the Oregon Residential Specialty Code

(“Oregon Building Code”), industry standards, or manufacturer specifications and guidelines.

       18.     Westtown alleges that the deficiencies in the construction resulted in defects in the

fiber cement siding, metal flashing, water restraint barrier and flexible flashing, window

installation, decks, mechanical through wall vents, brick and the CMU walls.




 COMPLAINT FOR DECLARATORY RELIEF - 3                         LETHER & ASSOCIATES, PLLC
                                                          1848 WESTLAKE AVE N., SUITE 100
                                                                  SEATTLE, WA 98109
                                                          P: (206) 467-5444 F: (206) 467-5544
            Case 6:19-cv-00528-MC       Document 1      Filed 04/10/19      Page 4 of 29




       19.      Westtown further alleges that the Subject Project contains serious and substantial

construction defects including faulty workmanship and improper installation or noncompliance

with applicable building codes, industry standards, or manufacturer specifications and guidelines

in the installation of the weather envelope and other components of the Subject Project.

       20.      Westtown alleges that the defects have resulted in extensive water intrusion and

property damage to sheathing, framing, trim, water-resistant barrier and fasteners.

       21.      The Underlying Lawsuit alleges causes of action against all named defendants for

negligence and negligence per se, and against Roberts Construction and Mitchell for negligence,

negligence per se and breach of contract.

C.     The Policies Issued by Navigators to Mitchell.

       22.      Navigators issued a commercial general liability insurance policy, policy no. 36-

10079210, effective March 13, 2009 to March 13, 2010, to Mitchell (hereinafter the “2009-2010

Policy”).

       23.      Navigators is aware of two other general liability insurance policies issued by

Preferred Contractors Insurance Company, RRG (hereinafter “Preferred Contractors”) to Mitchell,

with effective dates of February 13, 2008 to February 13, 2009 and February 13, 2009 to February

13, 2010.

       24.      Mitchell is the Named Insured on the Navigators Policy.

       25.      The Navigators Policy provides coverage up to limits of $1,000,000 per occurrence;

a $2,000,000 Products/Completed Operations Aggregate and a Per Claim Bodily Injury Liability

and/or Property Damage Liability Combined Detectable of $1,000.

       26.      The Navigators Policy contains the following insuring agreement:


 COMPLAINT FOR DECLARATORY RELIEF - 4                         LETHER & ASSOCIATES, PLLC
                                                          1848 WESTLAKE AVE N., SUITE 100
                                                                  SEATTLE, WA 98109
                                                          P: (206) 467-5444 F: (206) 467-5544
      Case 6:19-cv-00528-MC            Document 1        Filed 04/10/19       Page 5 of 29




      SECTION I - COVERAGES

      COVERAGE A BODILY INJURY AND PROPERTY DAMAGE LIABILITY
           1.     Insuring Agreement
           a.     We will pay those sums that the insured becomes legally obligated
          to pay as damages because of “bodily injury” or “property damage” to
          which this insurance applies. We will have the right and duty to defend the
          insured against any “suit” seeking those damages. However, we will have
          no duty to defend the insured against any “suit” seeking damages for
          “bodily injury” or “property damage” to which this insurance does not
          apply. We may, at our discretion, investigate any “occurrence” and settle
          any claims or “suit” that may result. But:

             (1)    The amount we will pay for damages is limited as described in
                    Section III – Limits of Insurance; and
             (2)    Our right and duty to defend ends when we have used up the
                    applicable limit of insurance in the payment of judgments or
                    settlements under Coverages A or B or medical expenses under
                    Coverage C.

            No other obligation or liability to pay sums or perform acts or services is
            covered unless explicitly provided for under Supplementary Payments –
            Coverage A and B.

             b.      This insurance applies to “bodily injury” and “property damage”
            only if:
             (1)     The “bodily injury” or “property damage” is caused by an
                     “occurrence” that takes place in the “coverage territory”;
             (2)     The “bodily injury” or “property damage” occurs during the
                     policy period; and
             (3)     Prior to the policy period, no insured listed under Paragraph 1. Of
                     Section II – Who Is an Insured and no “employee” authorized by
                     you to give or receive notice of an “occurrence” or claim, knew
                     that the “bodily injury” or “property damage” had occurred in
                     whole or in part. If such a listed insured or authorized “employee”
                     knew, prior to the policy period, that the “bodily injury” or
                     “property damage” during or after the policy period will be
                     deemed to have been known prior to the policy period.

             c.     “Bodily injury” or “property damage” which occurs during the
                    policy period and was not, prior to the policy period, known to
                    have occurred by any insured listed under Paragraph 1. of Section
                    II – Who Is an Insured or any “employee” authorized by you to
                    give or received notice of an “occurrence” or claim, includes any
COMPLAINT FOR DECLARATORY RELIEF - 5                            LETHER & ASSOCIATES, PLLC
                                                            1848 WESTLAKE AVE N., SUITE 100
                                                                    SEATTLE, WA 98109
                                                            P: (206) 467-5444 F: (206) 467-5544
      Case 6:19-cv-00528-MC          Document 1        Filed 04/10/19      Page 6 of 29




                   continuation, change or resumption of that “bodily injury” or
                   “property damage” after the end of the policy period.

            d.     “Bodily injury” or “property damage” will be deemed to have
                   been known to have occurred at the earliest time when any insured
                   listed under Paragraph 1. Of Section II – who is an Insured or any
                   “employee” authorized by you to give or receive notice of an
                   “occurrence” or claim:
            (1)     Reports all, or any part, of the “bodily injury” or “property
                   damage” to us or any other insurer;
            (2)    Receives a written or verbal demand or claim for damages because
                   of the “bodily injury” or “property damage”, or
            (3)    Becomes aware by any other means that “bodily injury” or
                   “property damage” has occurred or has begun to occur.

            e.      Damages because of “bodily injury” include damages claimed by
                   any person or organization for care, loss of services or death
                   resulting at any time from the “bodily injury”.

     27.   The Navigators Policy contains the following exclusions:

            2.     Exclusions

            This insurance does not apply to:
            …
            b.     Contractual Liability

           “Bodily injury” or “property damage” for which the insured is obligated
           to pay damages by reason of the assumption of liability in a contract or
           agreement. This exclusion does not apply to liability for damages:

            (1)    That the insured would have in the absence of the contract or
                   agreement; or

            (2)    Assumed in a contract or agreement that is an “insured contract”,
                   provided the “bodily injury” or “property damage” occurs
                   subsequent to the execution of the contract or agreement. Solely
                   for the purposes of liability assumed in an “insured contract”,
                   reasonable attorney fees and necessary litigation expenses
                   incurred by or for a party other than an insured are deemed to be
                   damages because of “bodily injury” or “property         damage”,
                   provided:



COMPLAINT FOR DECLARATORY RELIEF - 6                         LETHER & ASSOCIATES, PLLC
                                                         1848 WESTLAKE AVE N., SUITE 100
                                                                 SEATTLE, WA 98109
                                                         P: (206) 467-5444 F: (206) 467-5544
      Case 6:19-cv-00528-MC           Document 1        Filed 04/10/19       Page 7 of 29




                      (a) Liability to such party for, or for the cost of, that party’s
                          defense has also been assumed in the same “insured
                          contract”; and
                      (b) Such attorney fees and litigation expenses are for defense
                          of that party against a civil or alternative dispute
                          resolution proceeding in which damages to which this
                          insurance applies are alleged.


            …

            j. Damage to Property

             “Property damage” to:
           (1)    Property you own, rent, or occupy, including any costs or
                  expenses incurred by you, or any other person, organization or
                  entity, for repair, replacement, enhancement, restoration or
                  maintenance of such property for any reason, including prevention
                  of injury to a person or damage to another’s property;

            (2)    Premises you sell, give away or abandon, if the “property
                   damage” arises out of any part of those premises

            (3)    Property loaned to you;

            (4)    Personal property in the care, custody or control of the insured;

            (5)    That particular part of real property on which you or any
                   contractors or subcontractors working directly or indirectly on
                   your behalf are performing operations, if the “property damage”
                   arises out of those operations; or

            (6)    That particular part of any property that must be restored, repaired
                   or replaced because “your work” was incorrectly performed on it.

           Paragraphs (1), (3) and (4) of this exclusion do not apply to “property
           damage” (other than damage by fire) to premises, including the contents
           of such premises, rented to you for a period of 7 or fewer consecutive days.
           A separate limit of insurance applies to Damage to Premises Rented to
           You as described in Section III – Limits Of Insurance.
           Paragraph (2) of this exclusion does not apply if the premises are “your
           work” and were never occupied, renter or held for rental by you.
           Paragraphs (3), (4), (5) and (6) of this exclusion do not apply to liability
           assumed under a side-track agreement.
           Paragraph (6) of this exclusion does not apply to “property damage”
           included in the “products completed operations hazard”.
            k.     Damage to Your Product

COMPLAINT FOR DECLARATORY RELIEF - 7                           LETHER & ASSOCIATES, PLLC
                                                           1848 WESTLAKE AVE N., SUITE 100
                                                                   SEATTLE, WA 98109
                                                           P: (206) 467-5444 F: (206) 467-5544
      Case 6:19-cv-00528-MC          Document 1        Filed 04/10/19       Page 8 of 29




                   “Property damage” to “your product” arising out of it or any part
                   of it.
            i.     Damage to Your Work

                   “Property damage” to “your work” arising out of it or any part of
                   it and included in the “products completed operations hazard”.
                   This exclusion does not apply if the damaged work or the work
                   out of which the damage arises was performed on your behalf by
                   a subcontractor.

            m.     Damage to Impaired Property or Property Not Physically
                   Injured

                   “Property damage” to “impaired property” or property that has not
                   been physically injured, arising out of:

                     (1)   A defect, deficiency, inadequacy or dangerous condition
                           in “your product” or “your work”; or
                     (2)   A delay or failure by you or anyone acting on your behalf
                           to perform a contract or agreement in accordance with its
                           terms.

                   This exclusion does not apply to the loss of use of other property
                   arising out of sudden and accidental physical injury to “your
                   product” or “your work” after it has been put to its intended use.
            n.     Recall of Products, Work or Impaired Property
                   Damages claimed for any loss, cost or expense incurred by you or
                   others for the loss of use, withdrawal, recall, inspection, repair,
                   replacement, adjustment, removal or disposal of:

                     (1)   “Your product”;
                     (2)   “Your work”; or
                     (3)   “Impaired property”;
                           If such product, work, or property is withdrawn or
                           recalled from the market or from use by any person or
                           organization because of a known or suspected defect,
                           deficiency, inadequacy or dangerous condition in it.

     28.   The Navigators Policy provide the following definitions:

       SECTION V – DEFINIITIONS

       …
       3. “Bodily injury” means bodily injury, sickness or disease sustained by a person,
          including death resulting from any of these at any time.
       …

COMPLAINT FOR DECLARATORY RELIEF - 8                          LETHER & ASSOCIATES, PLLC
                                                          1848 WESTLAKE AVE N., SUITE 100
                                                                  SEATTLE, WA 98109
                                                          P: (206) 467-5444 F: (206) 467-5544
      Case 6:19-cv-00528-MC              Document 1         Filed 04/10/19       Page 9 of 29




       8.    “Impaired property” means tangible property, other than “your product” or “your
             work”, that cannot be used or is less useful because:
            a.       It incorporates “your product” or “your work” that is known or thought to
                     be defective, deficient, inadequate or dangerous; or
            b.       You have failed to fulfill the terms of a contract or agreement;

                       if such property can be restored to use by:


            a.         The repair, replacement, adjustment or removal of “your product’ or “your
                       work”, or
            b.         Your fulfilling the terms of the contract or agreement.

       9.      “Insured contract” means:
             a.      A contract for a lease of premises. However, that portion of the contract for
                     a lease of premises that indemnifies any person or organization for damage
                     by fire to premises while rented to you or temporarily occupied by you with
                     permission of the owner is not an “insured contract”,

       …
       f. That part of any other contract or agreement pertaining to your business (including
          an indemnification of a municipality in connection with work performed for a
          municipality) under which you assume the tort liability of another party to pay for
          “bodily injury” or “property damage” to a third person or organization. Tort liability
          means a liability that would be imposed by law in the absence of any contract or
          agreement.

 …
       (2) That indemnifies an architect, engineer or surveyor for injury or damage arising out
           of:

                 (a) Preparing, approving, or failing to prepare or approve, maps, shops
                     drawings opinions, reports, surveys, field orders, change orders or
                     drawings and specifications; or
                 (b) Giving directions or instruction, or failing to give them, if that is the
                     primary cause of the injury or damage; or

        (3) Under which the insured, if an architect, engineer or surveyor, assumes liability for
            an injury or damage arising out of the insured’s rendering or failure to render
            professional services, including those listed in (2) above and supervisory, inspection,
            architectural or engineering activities.

       …

COMPLAINT FOR DECLARATORY RELIEF - 9                              LETHER & ASSOCIATES, PLLC
                                                              1848 WESTLAKE AVE N., SUITE 100
                                                                      SEATTLE, WA 98109
                                                              P: (206) 467-5444 F: (206) 467-5544
      Case 6:19-cv-00528-MC           Document 1         Filed 04/10/19       Page 10 of 29




       13.    “Occurrence” means an accident, including continuous or repeated exposure to
             substantially the same general harmful conditions.
        …

        16. “Products-completed operations hazard”.
        a. Includes all “bodily injury” and “property damage” occurring away from premises
            you own or rent and arising out of “your product” or “your work” except:

        (1) Products that are still in your physical possession; or \
        (2) Work that has not yet been completed or abandoned. However, “your work” will
            be deemed completed at the earliest of the following times:

               (a) When all of the work called for in your contract has been completed.
               (b) When all of the work to be done at the job site has been completed if your
                   contract calls for work at more than one job site.
               (c) When that part of the work done at a job site has been put to its intended use
                   by any person or organization other than another contractor or subcontractor
                   working on the same project.

       Work that may need service, maintenance, correction, repair or replacement, but which
       is otherwise complete, will be treated as completed.

        b. Does no include “bodily injury” or “property damage” arising out of:
        (1) The transportation of property, unless the injury or damage arises out of a condition
            in or on a vehicle not owned or operated by you, and that condition was created by
            the “loading or unloading” of that vehicle by any insured;
        (2) The existence of tools, uninstalled equipment or abandoned or unused materials; or
        (3) Products or operations for which the classification, listed in the Declarations or in a
            policy schedule, states that products-completed operations are subject to the General
            Aggregate Limit.

        17. “Property damage” means:
              a. Physical injury to tangible property, including all resulting loss of use of
                  that property. All such loss of use shall be deemed to occur at the time of
                  the physical injury that caused it; or
              b. Loss of use of tangible property that is not physically injured. All such loss
                  of use shall be deemed to occur at the time of the “occurrence” that caused
                  it.

       For the purposes of this insurance, electronic data is not tangible property.
       As used in this definition, electronic data means information, facts or programs stored as
       or on, created or used on, or transmitted to or from computer software, including systems
       and applications software, hard or floppy disks, CD-ROMS, tapes, drives, cells, data
       processing devices or any other media which are used with electronically controlled
       equipment.
COMPLAINT FOR DECLARATORY RELIEF - 10                           LETHER & ASSOCIATES, PLLC
                                                            1848 WESTLAKE AVE N., SUITE 100
                                                                    SEATTLE, WA 98109
                                                            P: (206) 467-5444 F: (206) 467-5544
       Case 6:19-cv-00528-MC             Document 1        Filed 04/10/19       Page 11 of 29




            21. “Your Product”.
            a. Means:
            (1) Any goods or products, other than real property, manufactured, sold, handled,
                distributed or disposed of by:
            (a) You;
            (b) Others trading under your name; or
            (c) A person or organization whose business or assets you have acquired; and
            (2) Containers (other than vehicles), materials, parts or equipment furnished in
                connection with such goods or products.

            b. Includes
            (1) Warranties or representations made at any time with respect to the fitness, quality,
                durability, performance or use of “your product”, and
            (2) The providing of or failure to provide warnings or instructions.

            c. Does not include vending machines or other property rented to or located for the use
               of others but not sold.

            22. “Your work”.
            a.  Means:
            (1) Work or operations performed by you or on your behalf; and
            (2) Materials, parts or equipment furnished in connection with such work or operations.
            b.  Includes
            (1) Warranties or representations made at any time with respect to the fitness, quality,
                durability, performance or use of “your work” and
            (2) The providing of or failure to provide warnings or instructions.


      29.         The Navigators Policy contains the following Endorsement regarding Continuous

and Progressive Injury and Damage:

                   CONTINUOUS OR PROGRESSIVE INJURY AND DAMAGE
                                    EXCLUSION

                   This endorsement modifies insurance provided under the following:
                     COMMERCIAL GENERAL LIABILITY COVERAGE PART

         Insuring agreement under SECTION 1., Coverage A., paragraph b(3), paragraph
         c., and paragraph d., (1), (2), (3) are replaced by the following:

         This insurance does not apply to any damages because of or related to “bodily
         injury”, “property damage”, or “personal and advertising injury:”
 COMPLAINT FOR DECLARATORY RELIEF - 11                            LETHER & ASSOCIATES, PLLC
                                                              1848 WESTLAKE AVE N., SUITE 100
                                                                      SEATTLE, WA 98109
                                                              P: (206) 467-5444 F: (206) 467-5544
         Case 6:19-cv-00528-MC          Document 1       Filed 04/10/19       Page 12 of 29




          c.
               (1)     which first existed, or alleged to have first existed, prior to the
                       inception of this Policy; or
               (2)     which are, or are alleged to be, in the process of taking place prior to
                       the inception date of the Policy, even if the actual or alleged “bodily
                       injury”, “property damage”, or “personal and advertising injury”
                       continues during the policy period; or
               (3)     which were caused, or are alleged to have been caused, by the same
                       condition which resulted in “bodily injury”, “property damage”, or
                       “personal and advertising injury” which first existed prior to the
                       inception date of this Policy.

          We shall have no duty to defend any insured against any loss, claim, “suit”, or
          other proceeding alleging damages arising out of or related to “bodily injury”,
          “property damage”, or “personal and advertising injury” to which this
          endorsement applies.

        30.    The Navigators Policy contains the following Endorsement regarding Designated

Work:

                                EXCLUSION – DESIGNATED WORK

                  This endorsement modifies insurance provided under the following:
                    COMMERCIAL GENERAL LIABILITY COVERAGE PART
               PRODUCTS/COMPLETED OPERATIONS LIABILTY COVERAGE PART

                                               SCHEDULE

          Description of your work:

          - Construction management for a fee;

          (if no entry appears above, information required to complete this endorsement will be
          shown in the Declarations as applicable to this endorsement.)

          This insurance does not apply to “bodily injury” or “property damage” included in the
          “products-completed operations hazard” and arising out of “your work” shown in the
          Schedule.




COMPLAINT FOR DECLARATORY RELIEF - 12                            LETHER & ASSOCIATES, PLLC
                                                             1848 WESTLAKE AVE N., SUITE 100
                                                                     SEATTLE, WA 98109
                                                             P: (206) 467-5444 F: (206) 467-5544
          Case 6:19-cv-00528-MC            Document 1        Filed 04/10/19       Page 13 of 29




       31.       The Navigators Policy contains the following Endorsement regarding Independent

Contractors:

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT
                                               CAREFULLY.
                                    INDEPENDENT CONTRACTORS
            The insured hereby represents and warrants that:

       1. Commercial general liability insurance coverage for “bodily injury” and “property
          damage” will be required for all contractors and sub-contractors performing work or
          operations on behalf of any insured; and the insured shall obtain certificates of insurance
          from all contactors and sub-contractors performing work or operation on behalf of any
          insured. Such insurance will be in effect during the duration of the time work is being
          performed on behalf on any insured, and that

       2. The insured will be named as an “additional insured” on the required coverages described
          in Item 1. above and that

       3. The minimum limits and coverages thus required of all contractors and sub-contractors
          performing work or operation on behalf on any insured shall be:

       REQUIRED LIMIT                             COMMERCIAL             GENERAL          LIABILTY
         FORM
         $1,000,000                                        General Aggregate
         $1,000,000                                        Products/CompletedOperations Aggregate
         $1,000,000                                        Each Occurrence;

          4. Any coverage that might otherwise exist under the policy for claims against any insured
            based on work done for or on behalf of any insured by a contractors or subcontractor is
            expressly excess over, and will not contribute with, the insurance required under this
            endorsement. No duty to defend or indemnify any insured under this policy for any claims
            that are or should be covered under the policies required of contractors and subcontractors
            under this endorsement will exist absent exhaustion of all such contractors’ and
            subcontractors’ policies.

            The insured understands that this insurance policy has been issued upon these
            representations and warranties.


    32.          The Navigators Policy contains the following Endorsement regarding engineers,

architects and surveyor’s professional liability:

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT
                                    CAREFULLY.

 COMPLAINT FOR DECLARATORY RELIEF - 13                               LETHER & ASSOCIATES, PLLC
                                                                 1848 WESTLAKE AVE N., SUITE 100
                                                                         SEATTLE, WA 98109
                                                                 P: (206) 467-5444 F: (206) 467-5544
         Case 6:19-cv-00528-MC             Document 1        Filed 04/10/19       Page 14 of 29




                    EXLCUSION – ENGINEERS, ARCHITECTS OR SURVEYORS
                                     PROFFESIONAL LIABILITY
            This endorsement modifies insurance provided under the following:

            COMMERCIAL GENERAL LIABNILITY COVERAGE PART

            The following exclusion is added to Paragraph 2., Exclusions of Section I – Coverage
            A – Bodily Injury and Property Damage Liability and Paragraph 2., Exclusions of
            Section I – Coverage B – Personal and Advertising Injury Liability:

            This insurance does not apply to “bodily injury”, “property damage” or “personal and
            advertising injury” arising out of the rendering or failure to render any professional
            services by you or any engineer, architect or surveyor who is either employed by you or
            performing work on your behalf in such capacity.

            Professional Services:
            1. The preparing, approving, or failing to prepare or approve, maps, shop drawings,
            opinions, reports, surveys, field order, change orders or drawings and specifications; and
            2. Supervisory, inspection, architectural or engineering activities.


   33.           The Navigators Policy contains the following Endorsement regarding Designated

Work:

                              DESIGNATED WORK EXCLUSION – E.I.F.S.

            This endorsement modifies insurance provided under the following:

                        COMMERCIAL GENERAL LIABILITY COVERAGE PART

            It is agreed that this insurance does not apply to “bodily injury”, “property damage” , or
            “personal advertising injury” as respects the following:

        1. The design, manufacture, construction, fabrication,             preparation, installation,
           application, maintenance or repair, including remodeling, service, correction, or
           replacement, of an “exterior insulation and finish system” (commonly referred to as
           synthetic stucco) or any part thereof, including the application or use of conditioners,
           primers, accessories, flashings, coatings, caulking’s or sealants in connection with such
           a system.

        2. Any work or operations with respect to any exterior component, fixture or feature of any
           structure if any “exterior insulation and finish system” is used on any part of that
           structure.
           For the purposes of this endorsement, an “exterior insulation and finish system” means
           an exterior cladding or finish system used on any part of any structure, and consisting of:

        1. A rigid or semi-rigid insulation board made of expanded polystyrene or other materials,
           and

COMPLAINT FOR DECLARATORY RELIEF - 14                               LETHER & ASSOCIATES, PLLC
                                                                1848 WESTLAKE AVE N., SUITE 100
                                                                        SEATTLE, WA 98109
                                                                P: (206) 467-5444 F: (206) 467-5544
          Case 6:19-cv-00528-MC           Document 1         Filed 04/10/19       Page 15 of 29




     2. The adhesive and/or mechanical fasteners used to attach the insulation board to the
        substrate, and
     3. A reinforced base coat, and
     4. A finish coast providing surface texture and color.
    ….

    34.         The Navigators Policy contains the following Endorsement regarding prior

completed or abandoned work:

                   EXCLUSION – PRIOR COMPLETED OR ABANDONED WORK

           This endorsement modifies insurance provided under the following:

                        COMMERCIAL GENERAL LIABILTY COVERAGE PART

                                                  SCHEDULE

           Date:
           (if no entry appears above, the Date will be the inception date of the policy to which
           this endorsement is made part of)

      A. This insurance does not apply and the Company shall have no duty to defend any claim
         or “suit” seeking damages for “bodily injury”, “property damage”, or “personal and
         advertising injury” arising out of “your work”:

      1. completed prior to the date shown in the schedule of this endorsement; or
      2. abandoned by the insured prior to the date shown in the schedule of this endorsement.

      B. Paragraph 16.a.(2)(c) of SECTION V – DEFINITIONS is deleted in its entirety and
         replaced by the following:

           When part of the work done at a job site has been put to its intended use by any person
           or organization.

      C.    As used in this endorsement “abandoned” means: the failure to provide labor, materials
            or services for a period of ninety (90) days; despite the work set forth in the controlling
            construction project not being deemed complete by the Owner.
    …

   35.          The Navigators Policy contains the following Endorsement regarding mold:

                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT
                                   CAREFULLY.

                                           EXCLUSION – MOLD

           This endorsement modifies insurance provided under the following:

                        COMMERCIAL GENERAL LIABILITY COVERAGE PART
 COMPLAINT FOR DECLARATORY RELIEF - 15                              LETHER & ASSOCIATES, PLLC
                                                                1848 WESTLAKE AVE N., SUITE 100
                                                                        SEATTLE, WA 98109
                                                                P: (206) 467-5444 F: (206) 467-5544
          Case 6:19-cv-00528-MC                Document 1    Filed 04/10/19      Page 16 of 29




             This insurance does not apply to:

         1. “Bodily injury”, “property damage”, or “personal and advertising injury” arising out of,
            resulting from, or caused or contributed to by any fungus, mildew or mold or exposure to
            any fungus, mildew, or mold; or

         2. The costs of abatement, mitigation, removal or disposal of any fungus, mildew or mold.

             This exclusion also applies to:

         1. Any supervision, instructions, recommendations, warnings or advice given or which
            should have been given in connection with the above; and

         2. Any obligation to share damages with or repay someone else who must pay Damages
            because of such injury or damage, either in equity or in tort.

         3. The duty to defend or pay sums which may be owned under the Supplementary Payments
            provisions of the policy.


     36.          The Navigators Policy contains the following Endorsement regarding other

insurance:

    THIS ENDORSEMENT CHANGES THE POLICY, PLEASE READ IT CAREFULLY.
              AMENDMENT TO OTHER INSURANCE CONDITION

    This endorsement modifies insurance provided under the following:
               COMMCERIAL GENERAL LIABILITY COVERAGE PART


    Condition 4. Other insurance of                             This insurance is excess over any
    SECTION IV – COMMERCIAL                                     other insurance, whether primary,
    GENERAL                LIABILTY                             excess contingent or on any other
    CONDITIONS is deleted in its
                                                                basis:
    entirety and is replaced by the
    following:                                              (1) That is Fire, Extended Coverage,
    4.    Other Insurance                                       Builder’s Risk, Installation Risk or
                                                                similar coverage for your work;
              a. Primary Insurance
                                                            (2) That is Fire insurance for premises
    This insurance is primary except
                                                                rented to you or temporarily occupied
    when b. below applies.
                                                                by you with permission of the owner;
              b. Excess Insurance


 COMPLAINT FOR DECLARATORY RELIEF - 16                              LETHER & ASSOCIATES, PLLC
                                                                1848 WESTLAKE AVE N., SUITE 100
                                                                        SEATTLE, WA 98109
                                                                P: (206) 467-5444 F: (206) 467-5544
        Case 6:19-cv-00528-MC              Document 1   Filed 04/10/19     Page 17 of 29




(3) That is insurance purchased by you to                If a loss occurs involving two or more
    cover your liability as a tenant for                 policies, each of which states that its
    “property damage” to premises rented                 insurance will be excess, then our
    to you or temporarily occupied by you                policy will contribute on a pro rata
    with permission of the owners.                       basis.

(4) If the loss arises out of the
    maintenance or use of aircraft,
    “autos” or watercraft to the extent not
    subject to exclusion g. of Section I –
    Coverage A – Bodily Injury and
    Property Damage Liability; or

(5) That is valid and collectible
    insurance available to you under any
    other policy.

    When this insurance is excess, we will
    have no duty under Coverage A or B
    to defend the insured against any
    “suit” if any other insurer has a duty
    to defend the insured against that
    “suit”. If no other insurer defends, we
    will undertake to do so, but we will be
    entitled to the insured’s right against
    all those other insurers.

    When this insurance is excess over
    other insurance, we will pay only the
    amount of the loss, if any, that
    exceeds the sum of:

(1) The total amount that all such other
    insurance would pay for the loss in the
    absence of this insurance; and

(2) The total of all deductible and self-
    insured amounts under all other
    insurance.




COMPLAINT FOR DECLARATORY RELIEF - 17                         LETHER & ASSOCIATES, PLLC
                                                          1848 WESTLAKE AVE N., SUITE 100
                                                                  SEATTLE, WA 98109
                                                          P: (206) 467-5444 F: (206) 467-5544
           Case 6:19-cv-00528-MC              Document 1        Filed 04/10/19       Page 18 of 29




…

          37.       The Navigators Policy contains the following Endorsement regarding Designated
Work:

                     THIS ENDORESMENT CHANGES THE POLICY. PLEASE READ IT
                                        CAREFULLY.

                                      EXCLUSION – DESIGNATED WORK

                This endorsement modifies insurance provided under the following:

                    COMMERCIAL GERNERAL LIABILTY COVERAGE PART
                    PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

                                                     SCHEDULE
                Description of your work:

                -   The Navigators Policy contains the following Endorsement regarding Designated Work:

                -Construction management for a fee.
                -New construction of a dwelling and work within, or on, the premises of a dwelling
                 prior to certificate of occupancy of the owner, regardless of whether the dwelling is
                 a custom home of the dwelling is built as part of a tract or a multi-dwelling
                 development;
            (If no entry appears above, information required to complete this endorsement will be
            shown in the Declarations as applicable to this endorsement.)

            This insurance does not apply to “bodily injury” or “property damage” included in the
            “products-completed operations hazard” and arising out of “your work” shown in the
            Schedule.

    38.             Navigators reserves the right to assert any other policy language or policy coverage

                forms that may be potentially applicable to Westtown’s claims and the claims asserted

                in the Underlying Lawsuit.

    39.             The Preferred Contractors policies contain the following other insurance provision:

                    4.      Other Insurance
                            If other valid and collectable insurance is available to the insured
                            for a loss we cover under Coverages A and B of this Coverage
                            Part, our obligations are limited as follows:
                            a.       Primary Insurance


COMPLAINT FOR DECLARATORY RELIEF - 18                                    LETHER & ASSOCIATES, PLLC
                                                                     1848 WESTLAKE AVE N., SUITE 100
                                                                             SEATTLE, WA 98109
                                                                     P: (206) 467-5444 F: (206) 467-5544
      Case 6:19-cv-00528-MC         Document 1        Filed 04/10/19        Page 19 of 29




                          This insurance is primary except when b. below applies.
                          If this insurance is primary, our obligations are not
                          affected unless any of the other insurance is also
                          primary. Then, we will share with all that other insurance
                          by mater described in c. below.
                 b.       Excess Insurance
                          This insurance is excess over:
                          (1) Any of the other insurance, whether primary,
                              excess, contingent or on any other basis:
                              (a) That is Fire, Extended coverage, Builders Risk,
                                   Installation Risk or similar coverage for “your
                                   work”;
                              (b) That is fire insurance for premises rented to you
                                   or temporarily occupied by you with permission
                                   of the owner;
                              (c) That is insurance purchased by you to cover your
                                   liability as a tenant for “property damage” to
                                   premises rented to you or temporarily occupied
                                   by you with permission of the owner; or
                              (d) If the loss arises out of the maintenance or use of
                                   aircraft, “autos” or watercraft to the extent not
                                   subject to exclusion g. of section Coverage A –
                                   Bodily Injury and Property damage Liability.
                          (2) Any other primary insurance available to you covering
                          liability for damages arising out of the premises or
                          operating or the products and completed operations, for
                          which you have been added as an additional; insured by
                          attachment of endorsement.

                      When the insurance is excess, we will have no duty under
                      Coverages A and B to defend the insured against any “suit” if
                      any other insurer had a duty to defend the insured against any
                      “suit”. If no other insurer defends, we will undertake to do so,
                      but we will be entitled to the insured’s rights against all those
                      other insurers.

                      When this insurance is excess over other insurance, we will
                      pay only our share of the amount of the loss, if any, that
                      exceeds the sum of:
                          (1)     The total amount that all such other insurance
                                  would pay for the loss in the absence of this
                                  insurance; and
                          (2)     The total of all deductible and self-insured
                                  amounts under all that other insurance.
                      We will share the remaining loss, if any, with any other
                      insurance that is not described in the Excess Insurance
                      provision and was not brought specifically to apply in excess
                      of the Limits of Insurance shown in the Declaration of the
                      Coverage Part.


COMPLAINT FOR DECLARATORY RELIEF - 19                           LETHER & ASSOCIATES, PLLC
                                                            1848 WESTLAKE AVE N., SUITE 100
                                                                    SEATTLE, WA 98109
                                                            P: (206) 467-5444 F: (206) 467-5544
            Case 6:19-cv-00528-MC           Document 1        Filed 04/10/19      Page 20 of 29




                      c.      Method of sharing
                              If all of the other insurance permits contribution by equal
                              shares, we will follow this method also. Under this approach
                              each insurer contributes equal amounts until it had paid its
                              applicable limit of insurance or none of the loss remains,
                              whichever comes first. If any of the other insurance does not
                              permit contribution by equal shares, we will contribute by
                              limits. Under this method, each insurer’s shar is based on the
                              ratio of its applicable limit of insurance to the total
                              applicable limits of insurance of all insurers.


     40.         The Preferred Contractors policies contain the following endorsement:

                              ENDORSEMENT TO POLICY NO. 02
                  THIS ENDORSEMENT CHANGES THE POLICY, PLEASE READ IT
                                      CAREFULLY.
                       PREFERRED CONTRACTORS INSURANCE COMPANY
                               RISK RETENTION GROUP, LLC
                          COMMERCIAL GENERAL LIABILITY POLICY

                                 DELETION OF CERTAIN COVERAGES
                           IN ISO COMMERCIAL GENERAL LIABILITY FORM
                                     CG 00 01 12 04-(Manifestation)

                The following coverages are hereby deleted and/or modified from the ISO
             Commercial General liability Form No. 00 01 12 04 and from the Policy:

                   Section I-Coverages-Coverage A Bodily Injury and Property Damage Liability
             (1)(b)(2) which states: “The ‘bodily injury’ or ‘property damage’ occurs during the policy
             period;” is hereby deleted and replaced by: “The ‘bodily injury’ or ‘property damage’
             first manifests and appears during the Term. This coverage does not apply to any ‘bodily
             injury’ or ‘property damage’ that is continuous in nature, progressively deteriorating,
             results from repeated exposure to the same causal agent, and/or that first manifests prior
             to the Inception Date, even if such ‘bodily injury’ or ‘property damage continues into the
             Term, and whether or not it’s known to any insured.

D.         Tenders to Navigators and PCIC

           41.   Upon information and belief, Mitchell was informed of alleged construction defects

at Westtown in or around February 21, 2018.

           42.   Navigators evaluated its coverage obligations based upon the allegations in

Westtown’s ORS 701.565 Notice of Defects.




 COMPLAINT FOR DECLARATORY RELIEF - 20                                 LETHER & ASSOCIATES, PLLC
                                                                   1848 WESTLAKE AVE N., SUITE 100
                                                                           SEATTLE, WA 98109
                                                                   P: (206) 467-5444 F: (206) 467-5544
           Case 6:19-cv-00528-MC         Document 1      Filed 04/10/19      Page 21 of 29




          43.    On February 28, 2018, Navigators determined that based upon the allegations of

the ORS 701.565 Notice of Defects, it had no obligation to defend or indemnify Mitchell.

          44.    On August 8, 2018, Navigators was sent a copy of the complaint from Westtown

and Notice of Intent to Default Mitchell.

          45.    On September 12, 2018, Navigators advised Mitchell it would defend it against

Westtown’s claims in the Underlying Lawsuit subject to a reservation of rights.

          46.    Upon information and belief, Mitchell also tendered a claim to PCIC for defense

and indemnity with respect to Westtown’s claim.

          47.    On August 15, 2018, Preferred Contractors Insurance CO. RRG LLC (hereinafter

“PCIC”) issued a denial letter to Mitchell stating that Mitchell was not covered under the PCIC

policy.

          48.    On October 12, 2018, Mitchell re-tendered a claim for defense and indemnity to

PCIC.

          49.    Upon information and belief, PCIC has not responded to this tender.

     IV.        THERE IS AN ACTUAL AND JUSTICIABLE CONTROVERSY AS TO
                       NAVIGATORS COVERAGE OBLIGATIONS

          50.    Navigators reasserts paragraphs 1-49 as fully set forth herein.

          51.    There is no coverage available to Mitchell under the Navigators Policy for the

claims asserted against it in the Underlying Lawsuit.

          52.    The Navigators Policy provides liability coverage for damages because of

“property damage” which occurs during the policy period. The “property damage” must also be

caused by an “occurrence.” “Property damage” is defined generally as “physical injury to tangible

property or loss of use of tangible property that is not physically injured.” “Occurrence is defined



 COMPLAINT FOR DECLARATORY RELIEF - 21                            LETHER & ASSOCIATES, PLLC
                                                              1848 WESTLAKE AVE N., SUITE 100
                                                                      SEATTLE, WA 98109
                                                              P: (206) 467-5444 F: (206) 467-5544
           Case 6:19-cv-00528-MC        Document 1         Filed 04/10/19     Page 22 of 29




general as “an accident, including continuous or repeated exposure to substantially the same

general harmful conditions.”

          53.    There is an actual and justiciable controversy as to whether the “property damage”

alleged in the Underlying Lawsuit occurred during the policy periods of the Navigators Policies.

          54.    There is an actual and justiciable controversy as to whether the “property damage”

alleged in the Underlying Lawsuit was caused by an “occurrence,” as that term is defined in the

Navigators Policies.

          55.    There is an actual and justiciable controversy as to whether the “property damage”

alleged in the Underlying Lawsuit constituted “physical injury to tangible property or loss of use

of tangible property that is not physically injured.”

          56.    The Navigator’s Policy does not provide coverage for “property damage” when the

insured had knowledge, in whole or in part, of the alleged property damage prior to the start of the

policy period.

          57.    There is an actual and justiciable controversy as to whether Navigators had

knowledge, in whole or in part, of the alleged “property damage” prior to the start of the policy

period.

          58.    The Navigator’s Policy does not provide coverage for “property damage” expected

or intended from the standpoint of the insured.

          59.    There is an actual and justiciable controversy as to whether Mitchell expected or

intended the alleged “property damage.”

          60.    The Navigator’s Policy does not provide coverage for liability assumed under a

contract that does not qualify as an “insured contract.”




 COMPLAINT FOR DECLARATORY RELIEF - 22                             LETHER & ASSOCIATES, PLLC
                                                               1848 WESTLAKE AVE N., SUITE 100
                                                                       SEATTLE, WA 98109
                                                               P: (206) 467-5444 F: (206) 467-5544
         Case 6:19-cv-00528-MC           Document 1         Filed 04/10/19     Page 23 of 29




       61.     There is an actual and justiciable controversy as to whether Mitchell is liable for

the claims alleged in the Underlying Lawsuit based on liability it assumed under a contract that

does not qualify as an “insured contract,” as that term is defined by the Navigators Policy.

       62.     The Navigators Policy does not provide coverage for “property damage” to the

particular part of real property in which the insured was operating and arising out of those

operations.

       63.     There is an actual and justiciable controversy as to whether the “property damage”

alleged in the Underlying Lawsuit was to the particular part of real property in which Mitchell was

operating and arising out of those operations.

       64.     The Navigators Policy does not provide coverage for “property damage” to the

particular part of any property that must be restored, repaired or replaced because Mitchell’s work

was incorrectly performed on it.

       65.     There is an actual and justiciable controversy as to whether the “property damage”

alleged in the Underlying Lawsuit was to a particular part of property that must be restored,

repaired or replaced because Mitchell’s work was incorrectly performed on it.

       66.     The Navigators Policy does not provide coverage for “property damage” to

Mitchell’s “product” arising out of it or any part of it.

       67.     There is an actual and justiciable controversy as to whether the “property damage”

alleged in the Underlying Lawsuit was to Mitchell’s “product” arising out of it or any part of it.

       68.     The Navigators Policy does not provide coverage for “property damage” to

Mitchell’s “work” arising out of it or any part of it and included in the “products-completed

operations hazard.”




 COMPLAINT FOR DECLARATORY RELIEF - 23                              LETHER & ASSOCIATES, PLLC
                                                                1848 WESTLAKE AVE N., SUITE 100
                                                                        SEATTLE, WA 98109
                                                                P: (206) 467-5444 F: (206) 467-5544
        Case 6:19-cv-00528-MC         Document 1       Filed 04/10/19       Page 24 of 29




       69.     There is an actual and justiciable controversy as to whether the “property damage”

alleged in the Underlying Lawsuit was property damage to Mitchell’s “work” arising out of it or

any part of it and included in the “products-completed operations hazard,” as those terms are

defined by the policies.

       70.     The Navigators Policy does not provide coverage for “property damage” to

“impaired property” arising out of a defective condition in Mitchell’s “product” or “work” or a

delay or failure by Mitchell to perform a contract or agreement in accordance with its terms.

       71.     There is an actual and justiciable controversy as to whether the “property damage”

alleged in the Underlying Lawsuit was property damage to “impaired property” arising out of a

defective or dangerous condition in Mitchell’s “product” or “work” or a delay or failure by

Mitchell to perform a contract or agreement in accordance with its terms.

       72.     The Navigators Policy does not provide coverage for any damages arising from the

withdrawal, recall, inspection, repair, replacement, adjustment, removal or disposal of Mitchell’s

“work,” Mitchell’s “product” or “impaired property,” if such product, work or property is

withdrawn or recalled from the market or from use because of a known or suspected defect,

deficiency, inadequacy or dangerous condition in it.

       73.     There is an actual and justiciable controversy as to whether the damages alleged in

the Underlying Lawsuit arose from the withdrawal, recall, inspection, repair, replacement,

adjustment, removal or disposal of Mitchell’s “work,” Mitchell’s “product” or “impaired

property,” because such product, work or property was withdrawn or recalled from the market or

from use due to a known or suspected defect, deficiency, inadequacy or dangerous condition in it.




 COMPLAINT FOR DECLARATORY RELIEF - 24                         LETHER & ASSOCIATES, PLLC
                                                           1848 WESTLAKE AVE N., SUITE 100
                                                                   SEATTLE, WA 98109
                                                           P: (206) 467-5444 F: (206) 467-5544
         Case 6:19-cv-00528-MC          Document 1       Filed 04/10/19       Page 25 of 29




       74.       The Navigators Policy does not provide coverage for “property damage” which has

taken place or is in the process of taking place prior to the inception of a policy, even if the actual

or alleged “property damage” continues during the policy period.

       75.       There is an actual and justiciable controversy as to whether the alleged “property

damage” was in the process of taking place or was alleged to have been taken place prior to the

policy period.

       76.       The Navigators Policy does not provide coverage for “property damage” which was

caused or alleged to have been caused by the same condition or construction defect which resulted

in “property damage” and which first existed prior to the inception date of the policy.

       77.       There is an actual and justiciable controversy as to whether the alleged “property

damage” was caused or alleged to have been cause by the same condition or construction defect

which also resulted in “property damage” that existed prior to the inception date of the policy.

       78.       The Mitchell Policy does not provide coverage for “property damage” arising out

of the rendering or failure to render professional services.

       79.       There is an actual and justiciable controversy as to whether any alleged “property

damage” arose out of professional services.

       80.       The Navigators Policy does not provide coverage for “property damage” arising

out of mold, mildew, bacteria, or fungi.

       81.       There is an actual and justiciable controversy as to whether the alleged “property

damage” arose out of mold, mildew, bacteria, or fungi.

       82.       The Navigators Policy requires that an insured warrant that all contractors and

subcontractors performing work on behalf of the insured (Independent Contractors) must maintain

minimum limits and coverages and that Mitchell must be named as “additional insured” on the


 COMPLAINT FOR DECLARATORY RELIEF - 25                             LETHER & ASSOCIATES, PLLC
                                                               1848 WESTLAKE AVE N., SUITE 100
                                                                       SEATTLE, WA 98109
                                                               P: (206) 467-5444 F: (206) 467-5544
        Case 6:19-cv-00528-MC          Document 1       Filed 04/10/19      Page 26 of 29




required coverages. Mitchell is required to obtain certificates of insurance from all independent

contractors performing work on behalf of Mitchell.

       83.     There is an actual and justiciable controversy as to whether Mitchell obtained

certificates of insurance from its independent contractors and whether the independent contractors

maintained the necessary coverage.

       84.     The Navigators Policy does not provide coverage for any claim for “property

damage” arising out of “prior completed or abandoned work” including any work completed prior

to the date shown in the schedule or abandoned by the insured prior to the date shown in the

schedule.

       85.     There is an actual and justiciable controversy as to whether any alleged “property

damage” arose out of prior completed or abandoned work.

       86.     The Navigators Policy does not provide coverage for claims of “property damage”

arising out of “designated work” including work done when the insured is working as

“construction management for a fee.”

       87.     There is an actual and justiciable controversy as to whether any alleged “property

damage” occurred while Mitchell was performing “construction management for a fee.”

       88.     The Navigators Policy does not provide coverage for claims arising out of the

design, manufacture, construction, fabrication, preparation, installation, application, maintenance

or repair of an “exterior insulation and finish system”, including the application or use of

conditioners, primers, accessories, flashings, coatings, caulking’s or sealants in connection in such

a system.

       89.     There is an actual and justiciable controversy as to whether any alleged “property

damage” arose of the design, manufacture, construction, fabrication, preparation, installation,


 COMPLAINT FOR DECLARATORY RELIEF - 26                           LETHER & ASSOCIATES, PLLC
                                                             1848 WESTLAKE AVE N., SUITE 100
                                                                     SEATTLE, WA 98109
                                                             P: (206) 467-5444 F: (206) 467-5544
         Case 6:19-cv-00528-MC         Document 1       Filed 04/10/19      Page 27 of 29




application, maintenance or repair of an “exterior insulation and finish system”, including the

application or use of conditioners, primers, accessories, flashings, coatings, caulking’s or sealants

in connection in such a system.

        90.    The Navigators Policy is excess over valid and collectable insurance available to

its insured.

        91.    There is an actual and justiciable controversy as to whether the Navigators Policy

is excess.

        92.    The Navigators Policy does not provide coverage for claims of “property damage”

arising out of “designated work” including work done when the insured is working as

“construction management for a fee” or when the insured is working on “new construction of a

dwelling”, regardless of whether the dwelling is a custom home or the dwelling is built as part of

a tract or a multi-dwelling development.

        93.    There is an actual and justiciable controversy as to whether any alleged “property

damage” occurred while Mitchell was performing “construction management for a fee” or

performing work on “new construction of a dwelling.”

        94.    The Preferred Contractors policies are primary insurance according to the “other

insurance” policy contained therein.

        95.    There is an actual and justiciable controversy as to whether The Preferred

Contractors policies render it the primary insurance.

        96.    The Preferred Contractors Policies applies to any “property damage” that first

manifests and appears during the policy term.

        97.    There is an actual and justiciable controversy as to whether any “property damage”

first manifested and appeared during the Preferred Contractors Policy terms.


 COMPLAINT FOR DECLARATORY RELIEF - 27                           LETHER & ASSOCIATES, PLLC
                                                             1848 WESTLAKE AVE N., SUITE 100
                                                                     SEATTLE, WA 98109
                                                             P: (206) 467-5444 F: (206) 467-5544
        Case 6:19-cv-00528-MC            Document 1       Filed 04/10/19     Page 28 of 29




                    V.      FIRST CAUSE OF ACTION – DECLARATORY RELIEF
                                         (Against Mitchell)

       98.     Navigators reasserts paragraphs 1 - 97 as fully set forth herein.

       99.     Actual and justiciable controversies exist as to whether any defense coverage is

available to Mitchell under the Navigators Policy as set forth above.

       100.    Navigators requests that the Court grant declaratory relief in favor of Navigators

and enter a judicial determination that Navigators does not have an obligation to defend Mitchell

in regard to the claims related to the Underlying Lawsuit.

       101.        Actual and justiciable controversies exist as to whether any indemnity coverage is

available to Mitchell under the Navigators Policy as set forth above.

       102.    Navigators requests that the Court grant declaratory relief in favor of Navigators

and enter a judicial determination that Navigators does not have an obligation to indemnify

Mitchell in regard to the claims related to the Underlying Lawsuit.

             VI.      SECOND CAUSE OF ACTION – DECLARATORY RELIEF
                              (Against Preferred Contractors)

       103.    Navigators reasserts paragraphs 1-102 as fully set forth herein.

       104.    To the extent that Mitchell is entitled to coverage for either defense and/or

indemnity under the Navigators Policy, there are actual and justiciable controversies as to whether

that coverage is excess to the coverage available under the Preferred Contractors Policies.

       105.    Navigators is entitled to Declaratory Judgment in its favor, specifically including a

judicial determination that to the extent Mitchell is entitled to coverage, the Preferred Contractors

Policies are the primary insurance for the Westtown project.

       106.    Navigators is further entitled to Declaratory Judgment in its favor, specifically

including a judicial determination that to the extent Mitchell is entitled to coverage, the Navigators


 COMPLAINT FOR DECLARATORY RELIEF - 28                            LETHER & ASSOCIATES, PLLC
                                                              1848 WESTLAKE AVE N., SUITE 100
                                                                      SEATTLE, WA 98109
                                                              P: (206) 467-5444 F: (206) 467-5544
        Case 6:19-cv-00528-MC          Document 1       Filed 04/10/19     Page 29 of 29




insurance policy is excess to the Preferred Contractors Policies in regard to the Westtown project.

                                VII.   PRAYER FOR RELIEF

       Navigators, having alleged the foregoing, does now, hereby, pray for relief as follows:

       1.      For a declaration that Navigators owes no defense obligation to Mitchell for any

claims asserted in the Underlying Lawsuit.

       2.      For a declaration that Navigators owes no indemnity obligation to Mitchell for any

claims asserted in the Underlying Lawsuit.

       3.      For a declaration that any coverage for Mitchell under the Navigators Policy is

excess to the Preferred Contractors Policies.

       4.      For all interest allowed by law.

       5.      For attorney fees and costs allowed by statute and law.

       6.      For other and further relief as the Court deems just and equitable.



       DATED this 10th day of April, 2019.


                                                LETHER & ASSOCIATES, PLLC


                                                  /s/ Thomas Lether
                                                  Thomas Lether, OSB # 101708
                                                  /s/ Eric J. Neal
                                                  Eric J. Neal, OSB # 110268
                                                  1848 Westlake Avenue N, Suite 100
                                                  Seattle, WA 98109
                                                  P: (206) 467-5444/F: (206) 467-5544
                                                  tlether@letherlaw.com
                                                  eneal@letherlaw.com
                                                  Attorneys for Navigators Insurance Company




 COMPLAINT FOR DECLARATORY RELIEF - 29                          LETHER & ASSOCIATES, PLLC
                                                            1848 WESTLAKE AVE N., SUITE 100
                                                                    SEATTLE, WA 98109
                                                            P: (206) 467-5444 F: (206) 467-5544
